DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application.
	Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Rejections under 35 U.S.C. § 103:
On pages 9, 3rd paragraph, the applicant argued that claim 1 is allowable over the combination of Butt and Ma since the combination does not disclose at least one limitation that is recited in claim 1. In particular at least the following limitations are not disclosed in either of Butt and Ma: "use the determination to confirm a version match" and "determine that the first signature is unusable within the second computing device".
 And independent claim 11 is allowable for at least similar reasons as for why independent claim 1 is allowable (Page 10, 2nd paragraph)
As to the above argument, Butt discloses signature or feature generation versions by implementing a learning machine configured to generate signatures of the identified objects and generate a signature of an object of interest and determining a confidence level: if the confidence level does not meet a confidence requirement, then causing the identifying and the dividing to be performed by the first learning machine; or if the confidence level meets the confidence requirement, then causing the identifying and the dividing to be performed by the second learning machine [0025].

    PNG
    media_image1.png
    645
    480
    media_image1.png
    Greyscale

Butt further discloses  using  a learning machine to process the cropped bounding boxes 404 to generate the feature vectors or signatures of the images of the objects captured in the video trained using training datasets containing millions of pairs of similar and dissimilar images ([0120], [0128], FIG. 4, FIG. 5) and 
Butt also discloses selecting the best representation of the visual appearance of each object during its lifetime in the scene to extract a signature/ feature vector which can further be used to query other finalizations to retrieve the closest match in an appearance search setting and first neural network 1010 to detect, classify, and outline objects in the cropped bounding boxes 404 ([0147]; [0154], FIG. 10A; [0158], FIG. 10B )
In addition to Butt, Ma discloses  symmetrical matching test applied to further identify other potential remaining outliers using symmetrical matching test, if the match between key points in the reference image and test image is unique (i.e. the key points in the reference and test image match one another, but do not match any other key points in the corresponding image), then the key points will be kept. If a match between corresponding key point(s) in the reference image and test image is not unique, those key points will be removed ([0143]).
The examiner reminds the applicant that there exists an optional language “OR” in the limitations as shown below that the prior art suffices to meet or read one of the conditions.
“use the determination to confirm a version match and then send the first signature to the second computing device, or when the second signature generator is identified as the different version, then determine that the first signature is unusable within the second computing device”
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    
Accordingly, Examiner maintains the rejection with regards to above arguments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (US 20180157939, hereinafter Butt) in view of Ma et al. (US 20210027431, hereinafter Ma).  
Regarding Claim 1, Butt discloses apparatus comprising:
a first computing device that includes a first signature generator identifiable as a first version amongst a plurality of versions of a respective plurality of possible signature generators ([0020], identifying one or more of the objects within the images of the objects and generating, using a learning machine, signatures of the identified objects, and a signature of an object of interest), the first computing device configured to: 
generate, within the first signature generator, a first signature corresponding to a cropped object portion of a larger image, ([0024], extracting chips from the video, wherein the chips comprise images of objects, identifying multiple objects within at least one of the chips and dividing the at least one chip into multiple divided chips, each divided chip comprising at least a portion of one of the identified object; [0141], FIG. 8, the scene 402 and the cropped bounding boxes 404 of the three people who are detected and their images 802, 806, 808 are extracted by the camera 108);
determine that the cropped object portion being processed within the first computing device is a match result for a similar images search ([0029], the processor further compares the signatures from the images with the first signature of the object of interest to generate similarity scores, and further prepares the images of the objects with higher similarity scores; [0111]); and 
a second computing device ([0025], a second learning machine generating signatures of  the identified objects implemented by the one or more processors) that includes a second signature generator identifiable as the first version or another different version amongst the versions ([0115], [0116], the server receives metadata with the cropped bounding boxes 404 and the video are sent over the network 140 and Process 408 the cropped bounding boxes 108 and generated Feature Vectors (or “Signatures” or “Binary Representations”) 410 to represent the objects in the scene 402; [0141], FIG. 8, generate the respective signatures for images 802, 806, 808 sent to the server 406 as the cropped bounding boxes); and 
a server ([0116], FIG. 4, server 406) communicatively in-between the first and second computing devices, the server configured to: 
receive the cropped object portion and the first signature from the first computing device ([0115], the server receives metadata with the cropped bounding boxes 404 and the video are sent over the network 140);
make a determination that the first signature was generated by a first version-type generator ([0116], FIG. 4,  server 406, Process 408 the cropped bounding boxes 108 and generated Feature Vectors (or “Signatures” or “Binary Representations”) 410 to represent the objects in the scene 402); and
when the second signature generator is identified as the first version, use the determination to confirm a version match and then send the first signature to the second computing device, or when the second signature generator is identified as the different version, then determine that the first signature is unusable within the second computing device ([0025], implementing a learning machine configured to generate signatures of the identified objects and generate a signature of an object of interest and determining a confidence level: if the confidence level does not meet a confidence requirement, then causing the identifying and the dividing to be performed by the first learning machine; or if the confidence level meets the confidence requirement, then causing the identifying and the dividing to be performed by the second learning machine; ([0120], [0128], FIG. 4, FIG. 5; [0154], FIG. 10A; [0158], FIG. 10B )
Butt does not explicitly disclose the first signature being distinctive to the first version.
Ma teaches from the same field of endeavor the first signature being distinctive to the first version ([0149], FIGS. 4A-4B, distinctive features of a reference image and mappings of key points between a reference image 400 and test image 410; [0256],  object features include any unique characteristic or unique combination of characteristics sufficient to identify an object among a plurality of possible objects or any unique characteristic or unique combination of characteristics).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of signature being distinctive as taught by Ma ([0149]) into the imaging system of Butt in order to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with using a mobile device to capture and/or detect objects within image and/or video data, and reconstruct such objects within a three-dimensional coordinate space (Ma, [0014]).
Regarding Claim 2, Butt in view of Ma discloses the apparatus as claimed in claim 1 wherein: the server is a cloud services entity; the first computing device is remote from the server; and the second computing device is remote from the server (FIG. 1 & FIG. 4; [0084])
Regarding Claim 3, Butt in view of Ma discloses the apparatus claim 2 wherein the first computing device is remote from the second computing device and forms part of a first security system site (Butt: FIG. 1 & FIG. 4; [0084]), and the second computing device forms part of a second security system site different than the first security system site (Ma: ([0149], FIGS. 4A-4B, distinctive features of a reference image and mappings of key points between a reference image 400 and test image 410)
Regarding Claim 4, Butt in view of Ma discloses the apparatus as claimed in claim 1, wherein the first computing device is remote from the second computing device and forms part of a first security system site (Butt: FIG. 1 & FIG. 4; [0084]),, and the second computing device forms part of a second security system site different than the first security system site (Ma: ([0149], FIGS. 4A-4B, distinctive features of a reference image and mappings of key points between a reference image 400 and test image 410).
Regarding Claim 5, Butt in view of Ma discloses the apparatus as claimed in claim 1, wherein the match result for the similar images search is a match result for an appearance search ([0007], an appearance search system; [0029], the processor further compares the signatures from the images with the first signature of the object of interest to generate similarity scores, and further prepares the images of the objects with higher similarity scores; [0111]).
Regarding Claim 6, Butt in view of Ma discloses the apparatus as claimed in claim 1, wherein the server includes at least two signature generators each being a different version of at least some of the plurality of versions ([0115], [0116], the server receives metadata with the cropped bounding boxes 404 and the video are sent over the network 140 and Process 408 the cropped bounding boxes 108 and generated Feature Vectors (or “Signatures” or “Binary Representations”) 410 to represent the objects in the scene 402).
Regarding Claim 7, Butt in view of Ma discloses the apparatus as claimed in claim 6, wherein one of the at least two signature generators is of a version that matches the different version, and the server is further configured to: generate, within the one of the at least two signature generators, a second signature corresponding to the cropped object portion (Butt:[0029], the processor further compares the signatures from the images with the first signature of the object of interest to generate similarity scores, and further prepares the images of the objects with higher similarity scores; [0111]), and the second signature being distinctive to the different version (Ma: ([0149], FIGS. 4A-4B, distinctive features of a reference image and mappings of key points between a reference image 400 and test image 410); and send the second signature to the second computing device (Butt: [0025], Determining a confidence level: if the confidence level does not meet a confidence requirement, then causing the identifying and the dividing to be performed by the first learning machine; or if the confidence level meets the confidence requirement, then causing the identifying and the dividing to be performed by the second learning machine; [0154], FIG. 10A; [0158], FIG. 10B ).
 Regarding Claim 8, Butt in view of Ma discloses the apparatus as claimed in claim 7, wherein the second computing device is configured to receive the second signature and employ the second signature therein to find potential match results for the similar images search  ([0025], Determining a confidence level: if the confidence level does not meet a confidence requirement, then causing the identifying and the dividing to be performed by the first learning machine; or if the confidence level meets the confidence requirement, then causing the identifying and the dividing to be performed by the second learning machine; [0154], FIG. 10A; [0158], FIG. 10B ). 
Regarding Claim 9, Butt in view of Ma discloses the apparatus as claimed in claim 8, wherein the second computing device is further configured to send a plurality of cropped object portions of a respective plurality of larger image corresponding to the potential match results to the first computing device via the server ([0115], [0116], the server receives metadata with the cropped bounding boxes 404 and the video are sent over the network 140 and Process 408 the cropped bounding boxes 108 and generated Feature Vectors (or “Signatures” or “Binary Representations”) 410 to represent the objects in the scene 402; [0154], FIG. 10A; [0158], FIG. 10B).
Regarding Claim 10, Butt in view of Ma discloses the apparatus as claimed in claim 1, further comprising at least one video camera communicatively coupled to the first computing device, the video camera being configured to: capture video that includes the larger image; and send the captured video to the first computing device ([0141], FIG. 8, the scene 402 and the cropped bounding boxes 404 of the three people who are detected and their images 802, 806, 808 are extracted by the camera 108);
Regarding Claims 11-20, method claims 11-20 of using the corresponding method claimed in claims 1-10, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487